t c memo united_states tax_court albert c johnson petitioner v commissioner of internal revenue respondent docket no filed date isham b bradley for petitioner edsel ford holman jr and kirk s chaberski for respondent memorandum opinion jacobs judge respondent determined the following deficiencies and additions with respect to petitioner's federal income taxes additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number in the alternative to the sec_6651 additions to tax respondent determined sec_6651 additions to tax for the years in issue in an amended answer respondent adjusted the amount of the deficiencies made in the notice_of_deficiency as follows respondent increased the deficiency to dollar_figure decreased the deficiency to dollar_figure decreased the deficiency to dollar_figure and decreased the deficiency to dollar_figure for all of these years respondent made corresponding adjustments to the additions to tax respondent determined that petitioner must include in income unreported gross_receipts from the operation of a cattle-breeding business petitioner agrees that there were unreported gross_receipts from his cattle-breeding operation but claims that a portion of these receipts is amounts from sales of cattle belonging to others following concessions by the parties the issues remaining to be decided are whether petitioner must include in income unreported gross_receipts from his cattle-breeding operation in in amounts determined by respondent whether petitioner is entitled to deductions for a cash expenditures_for cattle feed for each of the years in issue b a trip to belgium and c depreciation for a barn for each of the years in issue and whether petitioner is liable for the sec_6651 fraudulent_failure_to_file addition_to_tax or in the alternative the sec_6651 failure_to_file addition_to_tax for each of the years in issue all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedures some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference general findings at the time the petition was filed petitioner resided in tennessee during the years in issue petitioner was married to juanita johnson she resided much of the time in panama city florida petitioner did not file federal_income_tax returns for any of the years in issue for convenience and clarity we have combined our remaining findings_of_fact and opinion with respect to each issue petitioner concedes that should we conclude that the sec_6651 addition_to_tax is not applicable then the sec_6651 addition_to_tax would be applicable to any finally determined deficiency issue amount of unreported receipts from cattle-breeding operation we first address the amount of petitioner's unreported gross_receipts during the years from his cattle-breeding operation petitioner was employed by stouffer chemical until when he became disabled and began receiving disability and social_security_benefits in he began to supplement his disability benefits by breeding and raising belgian blue cattle belgian blue cattle are a unique breed originally imported from belgium they have a high meat to bone ratio and are low in fat and cholesterol belgian blue cattle are even lower in fat and cholesterol than skinless chicken breast petitioner first became interested in belgian blue cattle as a consequence of his being in his words overweight pounds and having suffered several heart attacks he wished to raise healthy meat for his own personal consumption as well as to promote the breed so that others similarly situated could enjoy low-fat beef petitioner purchased his first heifer from agents of philip stennett in and since that time petitioner has maintained about cows on his 24-acre farm in fairview tennessee mr following world war ii the belgian government sought to produce cattle with a high ratio of meat to feed its people following their freedom from occupation stennett is a british cattle breeder doing business as the cattle company he was one of the original importers of belgian blue cattle from belgium to britain mr stennett is the past president of the belgian blue association petitioner advertised his breeding operation known as johnson's belgian blue cattle in farmers' and or cattlemen's trade magazines the offspring from petitioner's first heifer were outstanding petitioner won several awards in the united_states others approached him with regard to finding belgian blue cattle petitioner was unable to meet the demand for belgian blue cattle through his own operations consequently petitioner agreed to broker the purchase and sale of belgian blue cattle in the united_states for mr stennett and others notably a partnership consisting of the vanderhayden family of ontario canada and orliin pelton in this regard mr stennett would send belgian blue cattle embryos--which had been flushed from belgian blue cattle in britain frozen and then transferred--to canadian sec_4 such as the vanderhayden family who would then implant the belgian blue embryos into non-belgian blue heifers at the vanderhayden farm the record does not contain any specific information regarding mr pelton during the years in issue u s law prohibited the direct importation of belgian blue cattle embryos from britain to the united_states following a quarantine period required under u s law petitioner would drive a truck with a trailer from tennessee to the canadian border where he would pick up the impregnated heifers petitioner would then return to tennessee and deliver the heifers to the ultimate buyers occasionally the vanderhaydens would travel to tennessee to pick up the proceeds from the sales of the heifers petitioner did not specifically travel to canada in order to broker the deals on behalf of mr stennett or the vanderhaydens rather he would travel to canada to purchase cattle for himself and concurrently pick up heifers implanted with belgian blue embryos in his broker capacity and deliver them to the ultimate buyer a majority of the transactions engaged in by petitioner were completed informally often on a handshake contracts or other documentation of transactions was rare although registration of belgian blue cattle did occur petitioner did not maintain any books_or_records that accurately reflected his cattle operations or sales he made on behalf of others during the years in issue petitioner utilized a bank account at third national bank account number for his business operations that account was in the names of petitioner and his wife because of petitioner's failure_to_file federal_income_tax returns for the years in issue an agent of the internal_revenue_service began an examination of petitioner's tax years on the basis of this examination the agent reconstructed petitioner's income from his cattle-breeding operations for years by combining a bank deposit analysis of the third national bank account held by petitioner and his wife with an analysis of nondeposited cash sales of cattle the parties stipulated that the following represents a proper calculation of the unreported gross_receipts received by petitioner from his cattle-breeding operation during the years in issue total deposits to bank account dollar_figure dollar_figure dollar_figure dollar_figure less nonincome deposits dollar_figure dollar_figure dollar_figure dollar_figure net_income deposits dollar_figure dollar_figure dollar_figure dollar_figure add receipts from cattle sales not deposited dollar_figure dollar_figure dollar_figure dollar_figure unreported gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure petitioner however maintains that a portion of each year's unreported gross_receipts produced from his cattle-breeding operation represents amounts he received on behalf of others with respect to their interests in the cattle sold in this regard petitioner claims that he received the following amounts on behalf of the vanderhaydens and mr stennett as well as others which respondent erroneously included in the calculation of petitioner's unreported gross_receipts vanderhaydens dollar_figure dollar_figure dollar_figure dollar_figure stennett others --- big_number --- --- respondent maintains that to the extent petitioner made cash payments to the vanderhaydens and or mr stennett and others such payments were made with funds not considered by respondent in the determination of petitioner's unreported gross_receipts discussion sec_6001 requires all taxpayers to maintain adequate books_and_records of taxable_income in the absence of adequate books_and_records the commissioner may recompute the taxpayer's income by any reasonable method that clearly reflects the taxpayer's income sec_446 348_us_121 94_tc_654 one of these methods is the bank_deposits method 96_tc_858 affd 959_f2d_16 2d cir although not conclusive the bank_deposits calculation is considered to be prima facie evidence of income 87_tc_74 here because petitioner did not file income_tax returns for the years in issue the commissioner reconstructed petitioner's income for each of these years through the use of the bank_deposits method combined with specific nondeposited cash sales of cattle generally respondent's determination in a statutory_notice_of_deficiency is entitled to a presumption of correctness 290_us_111 the fact that in the instant case respondent's revised computation of income reduced the amount of petitioner's unreported income for of the years in issue does not affect the presumption of correctness attached to respondent's original determination of petitioner's tax_deficiency to the extent not reduced by respondent's revision see 18_tc_1159 affd per curiam 217_f2d_952 9th cir amounts received by a taxpayer while acting as an agent or conduit are not required to be reported as income 73_tc_215 see also liddy v commissioner tcmemo_1985_107 affd 808_f2d_312 4th cir as we stated in 56_tc_530 affd 492_f2d_286 7th cir we accept as sound law the rule that a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit we accept petitioner's assertion that he received moneys while acting as an agent for mr stennett and the vanderhaydens in this respondent has the burden_of_proof with regard to the increased deficiency asserted in the amended answer rule a vein petitioner credibly testified that he acted as an agent for mr stennett and the vanderhaydens because he was trying to help a fellow breeder and trying to promote a breed of cattle that he thoroughly believed in nonetheless petitioner failed to convince us that the amount of unreported gross_receipts for the years in issue as stipulated included cash payments he made to the vanderhaydens and or mr stennett and others as agent for others further petitioner failed to show that other than the amount by which petitioner's cattle-breeding receipts were reduced to reflect amounts petitioner paid to the vanderhaydens and mr stennett the cattle company by check respondent was aware of cash payments to them in reconstructing petitioner's income mr stennett as well as marion vanderhayden testified that in examining their books_and_records they could not differentiate which of the payments they received from petitioner represented payments for cattle petitioner purchased from them for his own operation and which represented proceeds from sales to others in which petitioner acted as their the vanderhaydens' or mr stennett's broker petitioner's lack of records as well as the skimpy record before us inhibit us from further reducing the stipulated unreported the stipulated amount of petitioner's cattle-breeding gross_receipts was reduced to reflect amounts petitioner paid the vanderhaydens by check as follows 1991--dollar_figure dollar_figure and 1993--dollar_figure and amounts petitioner paid mr stennett the cattle company by check as follows dollar_figure and 1993--dollar_figure gross_receipts for purported cash amounts petitioner received from others on behalf of mr stennett and the vanderhaydens to summarize because petitioner failed to keep adequate books_and_records and did not file federal_income_tax returns for the years in issue we conclude that respondent properly reconstructed petitioner's income for the years in issue with one exception relating to tax_year that exception relates to dollar_figure which petitioner claims and we accept as true belonged to his father and resulted from the sale of a bull purchased and resold by petitioner's father thus petitioner's gross_receipts as determined by respondent for should be reduced by dollar_figure issue expenses we next address whether petitioner is entitled to deductions for expenses in excess of those agreed upon through an analysis of petitioner's checks specifically petitioner claims entitlement to deductions for a cash expenditures_for cattle feed b a portion of the expenses for a trip to belgium in and c depreciation for a barn discussion as often stated deductions are a matter of legislative grace 292_us_435 taxpayers bear the burden of establishing that they are entitled to the claimed deductions rule a 290_us_111 this includes the burden of substantiating the amount and purpose of the item claimed sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs if claimed deductions are not adequately substantiated we are permitted to estimate them provided we are convinced from the record that the taxpayer has incurred such expenses and we have a basis upon which to make an estimate 39_f2d_540 2d cir 85_tc_731 pursuant to sec_162 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business 83_tc_356 affd 777_f2d_662 11th cir 82_tc_538 only the portion of an expense that is reasonable in amount is deductible under sec_162 380_f2d_786 9th cir pursuant to sec_262 no portion of any expenditure attributable to personal living or family_expenses may be deducted except as otherwise expressly provided in the code a cattle feed petitioner agrees with respondent's analysis of petitioner's deductible business-related expenses as evidenced by checks petitioner purchased cattle feed during the years in issue he contends that he is entitled to a dollar_figure deduction for cash purchases of feed during each of the years in issue petitioner presented two witnesses with regard to the amount of the cattle feed expenses one hubert wiles owner of the r l wiles feed mills store in tennessee testified that during the years in issue petitioner paid him a total of at least dollar_figure a year for cattle feed in both cash and check the other warren edward paul gagner jr owner of g g feed and seed in dickson tennessee also testified that he sold feed to petitioner during the years in issue mr gagner testified that he was unsure as to the specific amount of feed petitioner purchased during the years in issue the deductions agreed to by the parties included amounts petitioner paid to mr wiles by check for the years in issue -dollar_figure 1991--dollar_figure 1992--dollar_figure and 1993--dollar_figure as well as amounts petitioner paid to mr gagner by check 1992--dollar_figure and 1993--dollar_figure but did not include any cash amounts expended for cattle feed we found the testimony of both messrs wiles and gagner to be credible based on the record before us and using our best estimate we find that petitioner paid an aggregate of dollar_figure by cash and check for the years in issue for the cattle feed or an average of dollar_figure per year see cohan v commissioner supra vanicek v commissioner supra the following summarizes the cash payments we believe petitioner made to messrs wiles and gagner cash payments made cash payments total cash year to mr wiles made to mr gagner expenses allowed dollar_figure big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number dollar_figure big_number big_number dollar_figure b trip to belgium petitioner traveled to belgium in initially petitioner claimed entitlement to a dollar_figure deduction with regard to the trip consisting of dollar_figure in airfare and dollar_figure for expenses which he asserted was business related at trial petitioner admitted that he spent only dollar_figure for the trip petitioner has failed to produce any evidence to prove that he expended dollar_figure for a trip to belgium thus we hold that he is not entitled to a deduction for a trip to belgium c barn depreciation in approximately petitioner built a by 100-square foot barn to house horses for hi sec_5 children petitioner testified that the barn cost approximately dollar_figure and that it was appraised for dollar_figure the barn contained stalls an office wash rack and feed room in when petitioner became interested in the belgian blue cattle he converted the barn to house cattle petitioner claims entitlement to a dollar_figure depreciation deduction per year related to the barn based on straight-line_depreciation sec_167 generally allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or property_held_for_the_production_of_income under sec_168 depreciation for an agricultural or horticultural structure is calculated using a 10-year recovery_period sec_168 under the straight-line method the cost or other basis of the property less its estimated salvage_value is deductible in equal annual amounts over the period of the estimated_useful_life of the property sec_1_167_b_-1 income_tax regs we accept petitioner's testimony that the barn was placed into service in as part of his cattle-ranching operation and that it had a 10-year life with a depreciable basis of dollar_figure accordingly we hold that petitioner is entitled to a dollar_figure depreciation deduction for each year in issue to conclude the following summarizes our determination of petitioner's net_income from his cattle-breeding operations for the years in issue gross_receipts dollar_figure dollar_figure dollar_figure dollar_figure father's bull big_number --- --- --- adjusted_gross_income dollar_figure dollar_figure dollar_figure dollar_figure stipulated deductions big_number big_number big_number big_number cash cattle feed expenses big_number big_number big_number big_number barn depreciation big_number big_number big_number big_number net_income dollar_figure dollar_figure dollar_figure dollar_figure issue sec_6651 addition_to_tax the final issue is whether petitioner is liable for the fraudulent_failure_to_file addition_to_tax pursuant to sec_6651 for each of the years in issue respondent contends that petitioner is liable for the addition_to_tax petitioner disagrees sec_6651 imposes an addition_to_tax for failure_to_file a tax_return where the failure_to_file is fraudulent the addition_to_tax i sec_15 percent of the amount required to be shown on the return for each month beyond the return's due_date up to a maximum of percent if the failure_to_file is not fraudulent and is not due to reasonable_cause the addition_to_tax i sec_5 percent of the amount required to be shown on the return for each month that the return is not filed up to a maximum of percent respondent bears the burden of proving by clear_and_convincing evidence that the failure_to_file was fraudulent sec_7454 rule b 102_tc_632 respondent's burden is met if it is shown that petitioner intended to evade taxes known to be due and owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes and that there is an underpayment_of_tax 398_f2d_1002 3d cir 80_tc_1111 26_tc_107 respondent cannot satisfy the burden of proving fraud simply by piling inference upon inference the existence of fraud is a question of fact to be resolved upon consideration of the entire record dileo v commissioner t c pincite fraud is never presumed but rather must be established by affirmative evidence 829_f2d_828 9th cir affg tcmemo_1986_223 direct evidence of the requisite fraudulent intent is seldom available but fraud may be proved by circumstantial evidence 317_us_492 the taxpayer's entire course of conduct may establish the requisite intent 56_tc_213 53_tc_96 over the years courts have identified various factors from which fraudulent intent can be inferred these include maintaining inadequate records failing to file tax returns giving implausible or inconsistent explanations of behavior concealing assets failing to cooperate with tax authorities engaging in illegal activities attempting to conceal illegal activities dealing in cash and failing to make estimated_tax payments 91_tc_874 these badges_of_fraud are nonexclusive and none of them is dispositive in and of itself 99_tc_202 a taxpayer's sophistication education and intelligence may be considered in determining whether or not he had fraudulent intent see 175_f2d_500 2d cir affg 7_tc_245 niedringhaus v commissioner supra see also wheadon v commissioner tcmemo_1992_633 although there are several factors or badges existing in this case which might indicate fraud on balance we believe that respondent has not proven fraud by clear_and_convincing evidence we observed petitioner at trial his testimony reflected that he lacked financial sophistication and that he strongly believed that his cattle-breeding operation did not generate sufficient net_income to require the filing of a tax_return we do not sustain respondent's finding of fraud when we are only left with a suspicion of fraud 66_tc_538 see comparato v commissioner tcmemo_1993_52 in the instant case we cannot conclude that petitioner committed fraud inasmuch as respondent has failed to adduce evidence showing petitioner's intentional wrongdoing accordingly we do not sustain respondent's determination with regard to the sec_6651 additions to tax for fraud because petitioner concedes that the sec_6651 additions would be applicable in this instance we direct the parties to determine the amount of those additions in the rule_155_computations to reflect the foregoing and the concessions of the parties decision will be entered under rule
